   Case 1:19-cr-00153-TSE Document 2 Filed 02/21/19 Page 1 of 12 PageID# 2


                                                                                        fi   .s     m
                         UNITED STATES DISTRICT COURT                    '
                                                                         i                        i. •   : r •;


                          EASTERN DISTRICT OF VIRGINIA                             FEB 2 I 2019
                                      Alexandria Division
                                                                                                  'HT



UNITED STATES OF AMERICA
                                                    Case No. l:19-MJ-86

                                                    UNDER SEAL
CHRIS RODRIGUEZ


            AFFIDAVIT IN SUPPORT OF AN APPLICATION FOR A
              CRIMINAL COMPLAINT AND ARREST WARRANT



I, Michael Gruchacz, being first duly sworn, hereby depose and state as follows:

                     INTRODUCTION AND AGENT BACKGROUND


       1.     I am a Special Agent of the U.S. Department of Homeland Security, Homeland

Security Investigations ("HSI") and am currently assigned to the Global Trade Investigations

Group. I have 19 years of law enforcement experience to include being employed as a Police

Officer with the Washington D.C. Metropolitan Police Department and as a Special Agent with the

United States Department of State. I have knowledge of the laws and regulations relating to the

illegal exportation of weapons, technology, and other controlled commodities, as well as the

federal criminal statutes that regulate and, in certain instances, prohibit the export of U.S.

controlled commodities, including weapons, weapons systems, services, military equipment and

technology. I am empowered by law to investigate and make arrests for violations offederal law,

including the unlawful exportation ofitems listed on the United States Munitions List("USML"),

as specified in the Arms Export Control Act("AECA''), 22 U.S.C. § 2778, and the International

Traffic in Arms Regulations, 22 C.F.R. Parts 120 et. seq.("ITAR").
   Case 1:19-cr-00153-TSE Document 2 Filed 02/21/19 Page 2 of 12 PageID# 3




       2.      As a Special Agent with HSI, I am familiar with the federal laws relating to the

unlawful export oflicensable articles, technology, and commodities from the U.S. as specified and

regulated by the U.S. Department of State, Directorate of Defense Trade Control("DDTC"),the

U.S. Department ofCommerce,Bureau ofIndustry and Security("BIS"),and the U.S. Department

of the Treasury, Office of Foreign Asset Controls ("OFAC"). I am also familiar with the

interpretation and application of related laws and have previously assisted in the execution of

numerous federal search and arrest warrants. As a Special Agent with HSI, I have received

considerable training related to identifying the techniques, methods, and procedures employed by

groups, organizations, companies, corporations, and individuals who violate U.S. laws. I make

this affidavit in support of an application for a criminal complaint and arrest warrant for CHRIS

RODRIGUEZ.


       3.      The facts in this affidavit come from my personal observations, my training and

experience, and information obtained from other agents and witnesses. This affidavit is intended

to show there is sufficient probable cause for the requested warrant and does not set forth all my

knowledge about this matter.

       4.      Based on my training and experience and the facts as set forth in this affidavit,

there is probable cause to believe that violations offederal criminal laws have been committed,

including22 U.S.C. § 2778(b)(2) and(c)(AECA),22 CFR 127.1 (ITAR), andlS U.S.C. § 554

(Conspiracy to Smuggle Goods from the United States), 18 U.S.C. § 371 (Conspiracy),

18 U.S.C. § 922(a)(6)(Gun Control Act).

       5.      Because this affidavit is being submitted for a limited purpose, I have not set forth

all ofthe information known to me concerning this investigation. Instead, I have set forth

information that I believe to be sufficient to establish probable cause in support ofthis
   Case 1:19-cr-00153-TSE Document 2 Filed 02/21/19 Page 3 of 12 PageID# 4




application for a warrant to search the Target Account identified below, and to seize evidence,

contraband, and instrumentalities of criminal activity that may be found therein.

                                    RELEVANT STATUTES


       6. ITAR. The AECA authorizes the President ofthe United States to control the import

and the export ofdefense articles and defense services. Under this authority, the President has

designated specific military items and services as defense articles and defense services and

placed them on the USML. The AECA,22 U.S.C. § 2778(c), provides:

       Any person who willfully violates any provision ofthis section...or any rule or regulation
       issued under this section or ...willfully, in a registration or license application or required
       report, makes any untrue statement of a material fact or omits to state a material fact
       required to be stated therein or necessary to make the statements therein not misleading,
       shall upon conviction be fined for each violation not more than $1,000,000 or imprisoned
       not more than 20 years, or both.

       7.      Conspiracy. Title 18, United States Code, Section 371 provides, in relevant part,

that iftwo or more persons conspire either to commit any offense against the United States, or to

defraud the United States, or any agency thereofin any manner or for any purpose, and one or

more ofsuch persons do any act to effect the object ofthe conspiracy, then each shall be guilty of

a federal offense.


       8.      Smuggling goodsfrom the United States. Title 18, United States Code, Section

554 provides that:"whoever fraudulently or knowingly exports or sends from the United States,

or attempts to export or send from the United States, any merchandise, article, or object contrary

to any law or regulation ofthe United States, or receives, conceals, buys, sells, or in any manner

facilitates the transportation, concealment, or sale ofsuch merchandise, article or object, prior to

exportation, knowing the same to be intended for exportation contrary to any law or regulation of

the United States, shall be guilty of a federal offense."
   Case 1:19-cr-00153-TSE Document 2 Filed 02/21/19 Page 4 of 12 PageID# 5




       9.       Unlawful Firearms Acts. Title 18, United States Code, Section 922(a)(6)
prohibits any person:

       [I]n connection with the acquisition or attempted acquisition of any firearm or
       ammunition from a licensed importer, licensed manufacturer, licensed dealer, or licensed
       collector, knowingly to make any false or fictitious oral or written statement or to furnish
       or exhibit any false, fictitious, or misrepresented identification, intended or likely to
       deceive such importer, manufacturer, dealer, or collector with respect to any fact material
       to the lawfulness ofthe sale or other disposition ofsuch firearm or ammunition. This is
       also commonly referred to as a "straw purchase."

                           FACTS ESTABLISHING PROBABLE CAUSE



       10.      On October 10,2018,1 received information regarding a firearms seizure at the

Port of Wilmington, Delaware,from the Bureau of Alcohol, Tobacco, and Firearms("ATF")as

well as the HSI Office in Wilmington Delaware. An August 23,2018 U.S. Customs and Border

Protection("CBP")search ofoutbound container # BMOU590438-4, with accompanying

shipper's export declaration #ITN X20180709635420,revealed a firearm. The individual

believed to have purchased the seized firearm resides in Arlington, Virginia. The seized firearm

was purchased in Woodbridge, Virginia, within the jurisdiction ofthe Eastern District of

Virginia. RODRIGUEZ purchased 25 additional firearms from the same dealer which is further

discussed in paragraph 13 below.

       11.      U.S. ports routinely and randomly select containers for export enforcement and

examination at the border. The container's manifest, listing the contents as "personal effects,

toys, and household goods," was examined utilizing a CBP tool truck, X-Ray Van, and

physical/visual examinations. The x-ray appeared to reveal a firearm with multiple rounds of

ammunition. In my training and experience, it is typical for individuals who know it is illegal to

export firearms from the United States to lie on export declarations and conceal the firearms in

various ways.
   Case 1:19-cr-00153-TSE Document 2 Filed 02/21/19 Page 5 of 12 PageID# 6




       12.    CBP referred the container to secondary inspections where one 9mni Beretta,

(serial number B00781IZ), three 9nim magazines, and 247 9mm rounds of ammunition were

hidden inside. The firearm was hidden in tin foil and then wrapped in plastic before being placed

in a five-gallon bucket ofroofing tar. (See Attachment B).

       13.    The firearm was traced to Chris Enrique RODRIGUES,who resides at 2713 S.

Cleveland Street, Arlington, Virginia 22206. He was bom in Honduras on April 26,1962 and

became a Naturalized United States Citizen on June 10,1999. The firearm contained inside the

bucket, was purchased on May 1, 2018,from Sharpshooters Indoor Range and Pro Shop, located

at 8194-M Terminal Road, Lorton, Virginia. Based on this seizure, a purchase history was

requested to determine how many firearms RODRIGUEZ has purchased. This history reflects

the purchase of27 firearms, many of which are duplicates ofthe same model and caliber

weapon. The very last firearm was placed on layaway with a $200.00 deposit and was due to be

picked up by RODRIGUEZ,however, I believe that he became suspicious after the firearm he

previously purchased was seized.

RODRIGUEZ'S firearms purchase history is as follows:

DATE          LOCATION               MODEL                   CAL. SERIAL#         PRICE
3/19/2005      GILBERTS              S&W 686                 357   CHC0107        Unk
10/24/2010    SHARPSHOOTERS GLOCK17                          9     PCX802         $550.00
11/27/2010    SHARPSHOOTERS S&W 5906                         9     TCU7119        $499.00
3/5/2011      SHARPSHOOTERS BERETTA 92FS                     9     M61829Z        $700.00
4/4/2011      SHARPSHOOTERS BERETTA 92FS                     9     D99978Z        $425.00
6/4/2011      SHARPSHOOTERS BERETTA 92FS                     9     M68406Z        $700.00
7/8/2011      SHARPSHOOTERS          S&W 327                 357   CNU2618        $1,096.45
10/13/2011    SHARPSHOOTERS GLOCK 17G4                       9     SAB915         $475.00
11/20/2011    SHARPSHOOTERS          FNFIVE SEVEN            5.7   386222856      $1,199.95
2/18/2012     SHARPSHOOTERS BERETTA 92FS                     9     M61938Z        $450.00
11/24/2012    SHARPSHOOTERS S&W 639                          9     TBP7168        $325.00
5/18/2013     SHARPSHOOTERS S&W 627                          357   UTZ8970        $895.95
7/19/2013     SHARPSHOOTERS GL0CK17                          9     UZW356         $575.00
9/20/2013     SHARPSHOOTERS COLT M4                          22    BP004220       $475.00
4/12/2014     SHARPSHOOTERS BERETTA92FS                      9     BER651092      $699.00
   Case 1:19-cr-00153-TSE Document 2 Filed 02/21/19 Page 6 of 12 PageID# 7




7/11/2014                             S&W    M&PVTAC 40             HTB8939    $769.95
8/22/2014                             GLOCK17               9       VPW414     $550.00
12/5/2014                             BERETTA 92FS          9       BER458264Z $699.00
5/9/2015                              S&W 5906              9       TCT8887    $350.00
5/23/2015                             BERETTA 92FS          9       BER700706 $850.00
10/4/2015                             SIGSAUER1911          45      54A038615      $1,062.00
4/9/2016                              GLOCK 19G4            9       ABSM296        $670.00
5/27/2017                             RUGERGPlOO            357     17775080       $949.95
6/17/2017                             GLOCK19G4             9       ACKE655        $618.95
6/24/2017                             S&W    M&P2.0         9       NAW9948        $534.95
6/30/2018                             BERETTA M93A          9       B007811Z       $1,025.95
                                      BERETTA M93A          9       B005792Z       $1,025.95

       14.     The listed shipper on the shipper's export declaration was Morazan Express,

which is owned and operated by Jorge DIAZ,bom in Honduras on August 23, 2958. CBP

Officers from The Port of Wilmington sent a notice ofseizure to DIAZ indicating the pistol was

found. CBP is required to send notice to the party ofa seized item. DIAZ came to the port after

receiving the notice and stated that he did not purchase the individual goods within the container.

DIAZ stated he has customers who need to send household goods to Honduras and that he drives

to the clients who put the goods they need shipped onto his truck. DIAZ collects various items

fi*om multiple clients and assembles them in an organized fashion in a shipping container for

export. When the container is full, DIAZ ships the container to Honduras. DIAZ stated that

RODRIGUES is a regular customer and that he drove to RODRIGUEZ'S home,located at 2713

S. Cleveland St, Arlington, Virginia 22206, where RODRIGUEZ put the buckets in the tmck.

       15.     DIAZ then obtains the individual shipper's information and gives the shipper a

receipt. (Attachment B). DIAZ then drives the goods to his facility in Maryland and places

them inside of a container to be shipped. Once the container is full, DIAZ arranges for sea

transport ofthe container which contains goods fi-om many customers. DIAZ said his wife runs

the business in Honduras located at Residencial San Jose De Sula, Centro Comercial San Jose,
   Case 1:19-cr-00153-TSE Document 2 Filed 02/21/19 Page 7 of 12 PageID# 8




San Pedro Sula, HN. Photos ofthe seizure show black buckets with duct tape sealing the

buckets. Written on the buckets is "Col. Guanchias, Sta Rita Yoro, Cell 96966163.

       16.     The receipt indicates that Jose Chris RODRIGUES,703-xxx-xxxx,2713 S,

Cleveland St, Arlington Virginia 22206 was shipping to Reyna Umanzor, Colonial Guanchias,

Santa Rita Yoro,99966163. The descriptions are in Spanish but include (in English)"Black

driveway paint bucket." The duct tape on the buckets, depicted on photos, have a written

number which is one digit off from the foreign phone number listed on the receipt, 99966163.

       17.     DIAZ was shown a photograph ofRODRIGUEZ as well as the residence, 2713 S.

Cleveland St, Arlington, Virginia. DIAZ confirmed that the person who gave him the five-

gallon buckets was in fact RODRIGUEZ and that the residence was in fact the location where he

picked up the five-gallon buckets.

       18.     On October 16-19, 2018, surveillance was conducted at 2713 S. Cleveland St.,

Arlington, Virginia. A vehicle bearing Virginia registration UXC1073 was observed in front of

the residence. The side ofthe vehicle has a plank of wood with "home inporvement[sic] 703

xxx-xxxx" painted on it. This is the same phone number listed on the receipt to export the

buckets oftar containing the firearm as well as the vehicles to Guatemala and Honduras. This

vehicle was registered to RODRIGUEZ at 2713 S. Cleveland St, Arlington, Virginia.

       19.     On October 18,2018,1 obtained financial records from MoneyGram.

RODRIGUEZ is conducting wire transfers with individuals residing in Santa Rita Yoro,the

same location written on the receipt and buckets oftar. Further investigation revealed that

RODRIGUEZ has no income reported in The Virginia Employment Commission. However,

RODRIGUEZ is buying multiple firearms with cash.
    Case 1:19-cr-00153-TSE Document 2 Filed 02/21/19 Page 8 of 12 PageID# 9




       20.     ATF researched the firearms identified above, which RODRIGUEZ purchased.

The very first weapon RODRIGUEZ purchased on March 19, 2005, bearing serial number

CHC0107, was recovered overseas in El Choi, Guatemala on January 26, 2014. This was

confirmed through the HSI Attache at the United States Embassy in Guatemala.

       21.     I reviewed the receipts and Firearms Transaction Records(ATF Form 4473)for

all the firearms purchased by RODRIGUEZ. On all ofthe 4473's RODRIGUEZ states that he is

the actual buyer ofthe firearm and that he is not transferring the firearm to anyone.

RODRIGUEZ filled out the 4473 for the seized firearm in the bucket oftar, on June 30, 2018.

Form 4473 clearly and explicitly state that exportation offirearms without a license is a violation

of U.S. law. RODRIGUEZ signs all ofthe 4473's and lists his date of birth and social security

number on the forms as well. I also reviewed the 4473 dated March 19, 2005,for the firearm

that was recovered in Guatemala bearing serial number CHC0107. RODRIGUEZ provided his

Virginia driver's license bearing number A69xxxxxx as well as his date ofbirth and social

security number. He checked the box "y^s" to question 12, which asks if he is the actual buyer,

"not acquiring the firearm on behalf of another person."

       22.     I reviewed the previous exports made by RODRIGUEZ and noticed multiple

vehicles that were exported by RODRIGUEZ to Honduras and Guatemala between December

2011 and January 2015. I know from my training and experience that individuals utilize vehicles

as a vessel to hide contraband as well as fill the vehicles with household goods masking

detection of contraband. The dates of.each shipment ofthese vehicles occurs after the purchase

ofseveral firearms.


                             ABSENCE OF EXPORT LICENSES
   Case 1:19-cr-00153-TSE Document 2 Filed 02/21/19 Page 9 of 12 PageID# 10




       23. Database checks conducted by the affiant revealed no export licenses for

RODRIGUEZ. DDTC also reviewed its records and determined there is no record of

RODRIGUEZ ever applying for, or obtaining, a license to export any munitions from the United

States. DDTC confirmed that the firearm that was seized, as well as all ofthe firearms that

RODRIGUEZ previously purchased, are on the USML and require a State Department License

pursuant to ITAR.

                                       CONCLUSION


       24.    Based on the facts obtained during this investigation I believe that RODRIGUEZ

is illegally trafficking in firearms. The first weapon that RODRIGUEZ purchased in 2005 was

illegally exported and ended up in Guatemala after another individual was arrested for

possessing the firearm that RODRIGUEZ purchased. A search ofthe databases where lost and

stolen firearms are recorded, reflects that RODRIGUEZ has not reported any lost or stolen

firearms. The last firearm that RODRIGUEZ purchased was seized in a bucket oftar, destined

for Honduras, contrary to the laws ofthe United States.

       25.     WHEREFORE,I respectfully request that the arrest warrant be issued, for

RODRIGUEZ in violations ofthe 22 U.S.C. § 2778(b)(2) and(c)(the Arms Export Control Act),

22 CFR 127.1 (International Traffic in Arms Regulations), and 18 U.S.C. § 554(Smuggling out

ofthe United States), 18 U.S.C. §371 (Conspiracy)and 18 U.S.C. § 922(a)(6)(Unlawful

Firearms Acts).




Michael T. Gruchacz^
Special Agent
Homeland Security Investigations
  Case 1:19-cr-00153-TSE Document 2 Filed 02/21/19 Page 10 of 12 PageID# 11




Subscribed and sworn before me this 1/^ the day ofFebruary 2019.
                           /s/
            Michael S. Nachmanoff


United States Magistrate Judge

                                     ATTACHMENT C




                                       V'V"■ ■    ■ ■ ■■ ■    ■ ■
                                            --   ■■ ' ■■ / r . -.   7 , v' ;      "•




                                                                       .       VrJ"-'?-? J- ■ i   " ■■




                   ■' li p it   J.




                                                 10
Case 1:19-cr-00153-TSE Document 2 Filed 02/21/19 Page 11 of 12 PageID# 12




                                   11
Case 1:19-cr-00153-TSE Document 2 Filed 02/21/19 Page 12 of 12 PageID# 13




                                   12
